Plaintiff, as administratrix, brought this action to recover damages for the death of her husband, who was fatally injured when, as alleged, he was struck by one of defendant’s trains. At the close of plaintiff’s case the trial court dismissed the complaint on the ground that a cause of action had not been established, but suspended the entry of judgment and directed that plaintiff’s exceptions be heard by this court in the first instance. Plaintiff’s exceptions unanimously overruled and judgment dismissing the complaint directed to be entered, with costs. No opinion. Present — Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ.